Citation Nr: 0200134	
Decision Date: 01/07/02    Archive Date: 01/11/02	

DOCKET NO.  97-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coronary artery disease as secondary to service-connected 
bronchial asthma.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected bronchial asthma.  

3.  Entitlement to service connection for cardiac arrhythmia 
as secondary to service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
June 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Newark, 
New Jersey, Regional Office (RO).  

In September 2001, the veteran appeared at the RO and 
proffered testimony before the undersigned traveling member 
of the Board.  A transcript of the veteran's testimony has 
been associated with his claims file.  At this hearing, 
additional evidence pertaining to the veteran's claim was 
submitted directly to the Board.  This evidence has not been 
previously considered by the RO; however, the veteran has 
waived this procedural right in writing.  See 38 C.F.R. 
§ 20.1304(c) (2001).  Nevertheless, in view of the action 
taken below, initial consideration of this evidence should be 
undertaken by the RO.  


FINDINGS OF FACT

1.  Service connection for arteriosclerotic heart disease was 
denied by the RO in an unappealed rating decision dated in 
August 1968.  The veteran was notified of that determination 
and did not file a notice of disagreement therewith.  

2.  Evidence submitted since the August 1968 rating decision 
includes a statement from the veteran's private physician 
supporting a possible relationship between the veteran's 
prescribed medication for his service-connected asthma and 
his cardiovascular disorders.  


CONCLUSION OF LAW

The August 1968 rating decision of the RO denying service 
connection for arteriosclerotic heart disease is final; 
evidence received since that decision is new and material 
and, thus, the claim for entitlement to coronary artery 
disease is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.105(a), 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's initial claim for service connection for 
coronary artery disease (claimed as arteriosclerotic heart 
disease) was denied by the RO by rating action dated in 
August 1968.  At that time, the RO considered the complete 
record on the merits and determined, in effect, that there 
was no linkage between the veteran's post service diagnosis 
of arteriosclerotic heart disease and his service-connected 
bronchial asthma.  

The 1968 decision is now final and the veteran's claim may 
not be reopened and reviewed unless new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  With respect to this 
threshold question of finality, the record reveals that the 
RO, without formal discussion in its rating action of June 
1997, considered the claim "reopened" and denied the claim on 
the merits.  In so doing, the RO found with consideration of 
all the evidence of record, both old and new, a basis upon 
which to grant secondary service connection for coronary 
artery disease, was not shown.  The United States Court of 
Appeals for Veterans Claims (Court) has essentially held that 
in cases such as this, the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Therefore, the Board 
will address as a threshold consideration the issue of 
finality.  As indicated above, the RO denied the veteran's 
claim for arteriosclerotic heart disease in August 1968.  
Under appropriate laws and regulations, this decision is 
final and the veteran's claim cannot be reopened and reviewed 
unless new and material evidence has been submitted.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether new and material evidence has been 
presented to warrant a reopening of a previously denied 
claim, consideration is given to all the evidence submitted 
since the last prior denial on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In 1968 when the RO last considered this matter, the 
pertinent evidence available consisted principally of the 
veteran's service medical records and VA clinical records.  
The veteran's service medical records were essentially 
negative for any heart pathology.  These records did show 
extensive evaluation and treatment provided in service to the 
veteran for bronchial asthma to include treatment with the 
medication ephedrine.  Heart pathology was noted by the RO in 
its August 1968 rating decision to have been diagnosed during 
a period of VA hospitalization in 1963 as documented in the 
veteran's VA outpatient treatment folder.  It was the RO's 
conclusion, therefore, that the initial manifestation of 
arteriosclerotic heart disease was too remote in time from 
service to warrant direct or presumptive service connection 
and that the disorder was not shown by the evidence to be 
causally attributable to the veteran's service-connected 
bronchial asthma.  

The evidence received subsequent to the August 1968 
unappealed rating decision includes a statement from the 
veteran's private physician, Trevor H. Atherly, M.D., which 
notes that the veteran has taken the medication ephedrine in 
the past and that this medication can precipitate or cause 
cardiac dysfunction, specifically cardiac arrhythmia.  Also 
submitted into evidence is a statement from a physician with 
the Centers for Disease Control and Prevention, which relates 
adverse short-term effects of ephedrine on the cardiovascular 
system.  

This medical evidence supports a possible relationship 
between the veteran's current cardiovascular conditions and 
medication that was prescribed in the past for the veteran's 
service-connected bronchial asthma.  Therefore, the Board 
finds that the evidence submitted since the August 1968 
rating action is new and material.  Thus the claim for 
coronary artery disease (formerly claimed as arteriosclerotic 
heart disease) secondary to bronchial asthma is reopened and 
the merits of the claim must be addressed in light of all the 
evidence of record.  


ORDER

New and material evidence to reopen a claim for service 
connection for coronary artery disease as secondary to 
service-connected bronchial asthma has been presented.  To 
this extent, the appeal is granted.  


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must then 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for coronary artery disease.  However, prior to 
making the determination, the Board must, for the reasons set 
forth below, remand the reopened claim for service connection 
for coronary artery disease as well as the other certified 
claims identified on the title page to the RO for additional 
development and adjudication.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, or does not require to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, nor previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published as 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law with respect to the issues on appeal 
is now required.  In addition, because the VA regional office 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC Op. No. 16-92 
(July 24, 1992).  

With respect to the reopened claim and the veteran's claims 
for secondary service connection for hypertension and cardiac 
arrhythmia, the Board notes that the veteran testified in 
September 2001 that his current cardiovascular problems 
started in the late 1940's at a time when he was being 
treated by VA physicians for his service-connected asthma 
with medications that included ephedrine.  He further stated 
that he was prescribed ephedrine until some point in the 
1960's.  VA outpatient treatment records dated prior to 1963 
and potentially probative in the disposition of the veteran's 
claim have not been associated with the veteran's claims 
file.   

The veteran also indicated during his November 1997 RO 
hearing that, prior to turning 65 years of age, he had been 
receiving Social Security Administration disability benefits 
for impairment stemming from shortness of breath and chest 
pains.  The records considered by that agency in awarding 
those benefits, including a copy of the decision itself, 
should also be obtained by the RO.  

The veteran's private physician, Dr. Atherly, has reported 
that the veteran has been under his cardiac care since 1981.  
In a statement dated in September 2001, he reported that 
ephedrine taken by the veteran in the past could precipitate 
or cause cardiac dysfunction.  The veteran has testified that 
Dr. Atherly had told him that his prior use of ephedrine was 
instrumental in causing his present cardiovascular condition.  
The doctor's statement is not so explicit.  In light of 
Dr. Atherly's statement, the short-term side effects of 
ephedrine as noted by the Centers for Disease Control, and in 
order to give the veteran every consideration with respect to 
the present appeal, the Board requires further information.  
Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his asthma 
and cardiovascular disorders since 
service.  After obtaining the necessary 
releases, the RO should contact the named 
medical providers and request copies of 
all previously unobtained medical 
records, to include treatment records 
from Dr. Atherly.  All records obtained 
should be associated with the claims 
file.  If the RO is unable to obtain the 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain these records and any 
further action to be taken by VA with 
respect to the claim.  

2.  The RO should inform the veteran that 
he may submit the written opinion of his 
doctor(s) that he currently has chronic 
cardiovascular condition(s), specifically 
coronary artery disease, cardiac 
arrhythmia, and hypertension, which 
is/are the result of medication 
prescribed for his service-connected 
bronchial asthma, but that his own 
recitation of what he has been told by 
his doctor is essentially too attenuated 
and inherently unreliable to constitute 
medical evidence to substantiate his 
claim.  

3.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for Social 
Security disability benefits, as well as 
a copy of the decision itself.  

4.  When the RO receives the requested 
information, the RO should then request a 
VA medical examination (if necessary) and 
opinion as to the relationship, if any, 
between ephedrine historically prescribed 
for the veteran's service-connected 
bronchial asthma, and his current 
coronary artery disease, hypertension, 
and cardiac arrhythmia, if found.  (The 
opinion previously provided in July 1998 
did not mention arrhythmia, and did not 
have the benefit of the entire record.)  
The opinion should be based upon a review 
of the record and on consideration of the 
opinion presented by Dr. Atherly and the 
information from the Centers for Disease 
Control, as well as pertinent medical 
literature, including that currently on 
file in the veteran's claims folder.  In 
reporting an opinion, the author should 
determine whether it is at least as 
likely as not that the veteran's 
historical use of ephedrine caused or 
aggravated current coronary artery 
disease, hypertension, or cardiac 
arrhythmia.  The author should include 
the basis and rationale for any opinion 
that is offered.  Since it is important 
"that each disability be viewed in 
relationship to his history[,]" 38 C.F.R. 
§ 4.1 (2001), the claims folder should be 
made available to the author for review 
in conjunction with the opinion, and the 
author should acknowledge such review in 
the written report.  The author may have 
the veteran examined if that deemed 
helpful.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Error! Not a valid link.

